*85
By the Court.

Benning, J.
delivering the opinion.
A partnership is two or more persons who occupy towards ■ each other the relation of partners. It is not a being distinct from the members, which compose it. In this respect, a partnership differs from a corporation. When, therefore, a partnership is spoken of by its partnership name, and said to reside or not to reside in any place, the meaning, it is to be presumed, is that the members composing the partnership, reside or do not reside in the place.
If so, the affidavit in this case was sufficiently certain; and ithe Court below was right in holding that it was.